UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 20, 2012 IDO SECURITY INC. (Exact name of registrant as specified in its charter) Nevada 0-51170 38-3762886 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 17 State Street, New York, NY 10004 (Address of principal executive offices, including Zip Code) 646-214-1234 (Registrant’ s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8OTHER EVENTS Item 8.01 Other Events IDO Security Inc. (the “Company”) was advised by the Depository Trust Company (DTC) in a letter dated June 20, 2012 that DTC has resumed accepting additional deposits of the Company’s stock and book entry transfer services, thereby ending the “chill” status of the Company’s stock which has beenin effect since June 2011. Effective June 29, 2012, the DTC has restored electronic clearance and settlement services for the Company’s “IDOI” security, which is quoted on the over-the-counter Bulletin Board (OTC BB) market. DTC facilitates the post-trade settlement among Direct Participants of sales and other securities transactions in deposited securities, through electronic computerized book-entry transfers and pledges between Direct Participants’ accounts. This eliminates the need for physical movement of securities certificates. Direct Participants include both U.S. and non-U.S. securities brokers and dealers, banks, trust companies, clearing corporations, and certain other organizations. A copy of letter from DTC is attached hereto as Exhibit 99.1. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS Exhibit Number Document Description Letter from The Depository Trust Company dated June 20, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 2, 2012 IDO SECURITY INC. By: /s/Michael Goldberg Acting Chief Executive Officer
